Citation Nr: 0521128	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-03 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
service-connected scar of the right hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
November 1953.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Lincoln, 
Nebraska that, in pertinent part, denied an increase in a 
noncompensable rating for a service-connected scar of the 
right hand.  In October 2004, the Board remanded this issue 
to the RO for further procedural development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

The veteran's service-connected scar of the right hand 
consists of a small, barely noticeable stellate scar, about a 
centimeter in length of each branch, which is superficial, 
stable, asymptomatic, and causes no functional impairment.


CONCLUSION OF LAW

The criteria for a compensable rating for a scar of the right 
hand have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Codes 7801 to 
7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a November 2004 statement 
of the case, and a March 2005 supplemental statement of the 
case.  He was furnished with VCAA letter in December 2001.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  He was also informed 
of what evidence the VA would obtain.  

The veteran has submitted written arguments, VA examinations 
have been conducted, and VA has obtained private medical 
records identified by the veteran.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served on active duty from February 1952 to 
November 1953.  Service medical records are negative for an 
injury to the right hand.

There are no post-service medical records relating to 
treatment for a scar of the right hand.

At a June 1999 VA skin examination, the veteran reported that 
he sustained a scar on his right hand as a result of a mortar 
injury in 1953.  On examination, there was a small scar over 
the base of the second digit on the right hand.  It was 
stellate in appearance and about a centimeter in length of 
each branch.  It was situated in the pulp at the base of the 
finger on the palmar aspect.  It was fine, well-healed, and 
without any disfigurement or surrounding change.  This did 
not cause him to have any symptoms.  There was no pruritis or 
pain.  He was able to do all of his activities without any 
complications.  The diagnostic impression was a scar of the 
right hand without any residuals.

At a June 1999 VA hand examination, the veteran complained of 
stiffness in the second and third fingers of his right hand, 
particularly in the morning.  On examination, there were no 
anatomical defects.  The motion of the thumb and fingers was 
complete.  He was able to approximate all the fingers to the 
first digit.  He was able to grasp and had excellent 
strength.  The examiner indicated that grasping, pushing, 
pulling, twisting, probing, writing, touching and expression 
all appeared within normal limits.  The diagnostic impression 
was right hand injury following a wound with residual 
scarring.

In an August 1999 rating decision, the RO established service 
connection for a scar of the right hand, situated at the base 
of the finger on the palmar aspect.  A noncompensable rating 
was assigned.

Private medical records from Spracklen Physical Therapy dated 
in 2001 reflect treatment for right hand weakness.

At a January 2002 VA hand examination, there was a very small 
scar over the head of the second metacarpal, but there was no 
breakdown of the skin tissue, no erythema, no swelling, no 
pain on palpation, and the scar was barely noticeable.  The 
diagnoses were old shrapnel puncture wound to soft tissue 
area in the palmar distal aspect of the second metacarpal, 
has since resolved and been asymptomatic almost 50 years, and 
symptoms consistent with osteoarthritis at the 
metacarpocarpal joint on the right hand of the first digit.  

In October 2004, the Board remanded the issue of entitlement 
to an increased rating for a scar of the right hand to the RO 
for issuance of a statement of the case.

A statement of the case was issued in November 2004.

By a statement received in December 2004, the veteran 
asserted that he had pain and reduced grip strength in his 
right hand, and contended that his in-service right hand 
injury might have caused his current problems.

Analysis

The veteran contends that his service-connected scar of the 
right hand is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Initially, the Board notes that the veteran has a non-
service-connected disability of arthritis of the right hand.  
The Board notes that the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.  38 C.F.R. § 
4.14.  Hence, symptoms from this non-service-connected 
disability will not be considered when rating the service-
connected disability of a scar of the right hand.

The rating schedule for evaluating scars changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to August 30, 2002, provided that a 10 percent rating is 
warranted for superficial poorly nourished scars with 
repeated ulcerations.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A 10 percent rating is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  Scars may be rated 
based on limitation of functioning of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.

Under the new criteria, effective August 30, 2002, scars, 
other than head, face, or neck, that are deep or that cause 
limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801.  Scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion warrant a 10 percent rating for area or areas of 144 
square inches (929 sq. cm.) or greater.  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating 
may be assigned for scars which are superficial and unstable.  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  38 C.F.R. § 
4.118, Diagnostic Code 7803.  A 10 percent rating may be 
assigned for scars which are superficial and painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars 
may also be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

During the pendency of this appeal, the rating criteria that 
pertain to scars were revised, effective August 30, 2002.  
Thus, the old criteria apply to the period before and after 
August 30, 2002, while the new criteria are applicable only 
to the period beginning on August 30, 2002.  Kuzma v. 
Principi, 16 Vet. App. 140 (2002); VAOPGCPREC 7-2003 (2003), 
69 Fed. Reg. 25,179 (2004).

At a June 1999 VA skin examination, the examiner noted a 
small scar over the base of the second digit on the palmar 
aspect of the right hand, which was stellate in appearance 
and about a centimeter in length of each branch.  There were 
no symptoms and he had no functional impairment due to the 
scar.  The 2002 VA examination, with respect to the service-
connected scar over the head of the second metacarpal, 
indicated that scar was barely noticeable and asymptomatic.  
There are no medical records reflecting treatment for the 
service-connected scar of the right hand.  The medical 
evidence reflects that the service-connected right hand scar 
is a very small superficial scar, and it is not shown to be 
painful, unstable, or otherwise symptomatic.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.

While the veteran has claimed other impairment in his right 
hand, such as pain and weakness, these symptoms have not been 
medically related to his scar, and therefore may not be 
considered when assigning a disability rating to the scar.  
The medical findings do not satisfy the criteria for a 10 
percent rating under any of the old or new scar rating codes.  
Accordingly, a 0 percent rating is proper for the service-
connected scar of the right hand.  38 C.F.R. § 4.31.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for a scar of the right hand.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An increased rating for a scar of the right hand is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


